     Case: 1:19-cv-06746 Document #: 23 Filed: 08/24/20 Page 1 of 1 PageID #:141

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Robert Raymond Briggs
                                 Plaintiff,
v.                                                   Case No.: 1:19−cv−06746
                                                     Honorable John Robert Blakey
Mark T Schneid, et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 24, 2020:


       MINUTE entry before the Honorable John Robert Blakey: Plaintiff's motion
requesting Rule 41 dismissal [22] is granted and this case is dismissed without prejudice.
All pending deadlines and/or hearings are stricken. Civil case terminated. Mailed
notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
